Title: To Thomas Jefferson from William Canby, 6 January 1823
From: Canby, William
To: Jefferson, Thomas

Esteemed friend Thomas Jefferson,6th of Jany 1823 I lately saw the commn between thee & John Adams(as in the News paper) with some satisfaction, having often had seen, in comparing Notes with particularly one cotemporary, respecting the progressive decay of this body & its Mind, curiously  different in degree, yet going on toward dissolution, but how is it with us, with respect to an increasing degree of a divine intimacy or communion; I am often made thoughtful on this Account, sencible that as from a Child I had some belief in divine-direction, or Inspiration, held forth for perfecting those who obeyed its call or injunction, by its rising above, & ruling over. & subjecting the more Natural spirit, in the time of its dominion; (making it clear that the information of the more Natural spirit is about the things of time, in which its a mark of good. to act will—however I am often sencible, I have not com up to the mark) & as to the outward, weaknes of Mind it is perhaps som excuse, but as to defect as to inward direction, I must look to that divine Mercy, wh I think far exceeds what—Man is capable of, I am also converted by  feeling the power of the Church Militant in our society, as  having a power of Judging (where we have been lazy, & slo in advancing in the highway toward holines in the present times (& that almost without, or with very little Verbal or written declaration) now wishing thy advance toward that more perfect state above firsted at I bid farewel:—Wm CanbyNB. a friend who handed me the account, in paper contg thy letter, he noted thy being further disabled (by Acct) from writing, by a broken wrist bone, & tho’ we may sympathize with a friend on such trial, its said all things shall work for good, to those who love God—